                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                            CASE NO. 5:20-CV-00177




 UNITED STATES OF AMERICA,

               Plaintiff,

        v.

 BRETT R. BOWMAN,

               Defendant.


                                        COMPLAINT

       Plaintiff United States of America, by and through the United States Attorney for the

Western District of North Carolina, on behalf of the United States Railroad Retirement Board

(“USRRB”), hereby brings this civil action to recover damages and other monetary relief under

the False Claims Act, 31 U.S.C. §§ 3729 et seq., and common law, and alleges:

                                         OVERVIEW

       1.     This is an action to recover damages and civil penalties under the False Claims Act,

31 U.S.C. §§ 3729 et seq., and common law arising from Defendant Brett R. Bowman submitting

false claims to the USRRB for unemployment insurance (UI) Benefits.

       2.     The USRRB is an independent agency in the Executive Branch of the United States

Government, as defined in Title 18 U.S.C. § 6.

       3.     The USRRB administers comprehensive retirement, disability, survivor and

unemployment/sickness benefit programs for the Nation’s railroad workers and their families as




             Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 1 of 11
outlined under the Railroad Retirement Act, (“RRA”) and Railroad Unemployment Insurance Acts

(“RUIA”), 45 U.S.C. §§ 351 et. seq.

                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to 31 U.S.C. §

3732(a) and 28 U.S.C. §§ 1331, 1345, 1355, and 1395.

       5.      Venue is proper in the Western District of North Carolina pursuant to 28 U.S.C. §§

1355, 1391, 1395 and 31 U.S.C. § 3732(a) because the Defendant Bowman can be found and

resides in the Western District of North Carolina (“District”), and the acts alleged in the Complaint,

in violation of the False Claims Act (“The Act”) and common law, occurred within this District.

                                         PARTIES

       6.      Plaintiff is the United States of America (“the United States”).

       7.      Defendant Brett R. Bowman resides in Connelly Springs, Caldwell County, North

Carolina.

                                  FACTUAL ALLEGATIONS

       8.      From April 1, 2001 to October 23, 2017, Defendant Bowman was employed by

CSX Transportation, also known as CSX Corporation, (“CSX”) as a Welder Helper.

       9.      On October 23, 2017, Defendant Bowman was suspended from CSX employment.

       10.     Based upon his CSX employment Defendant Bowman was entitled to apply for

USRRB UI Benefits.

       11.     On October 30, 2017, Defendant Bowman applied to the USRRB for UI Benefits

by completing, certifying, and signing the Application for Unemployment Benefits and

Employment Service (RRB Form UI-1), which provided in pertinent part, as follows:

               Before completing this application, read the section Instructions for Completing
               Application for Unemployment Benefits and Employment Service (Form UI-1) in


                                                  2

             Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 2 of 11
              the UB-10 Booklet, which explains the information needed to answer questions on
              this application.
                                          ...

              I certify that the information I have provide on this form is true, correct, and
              complete. I know that I must immediately report to the Railroad Retirement Board
              any changes which might affect my entitlement to benefits. I understand that
              disqualifications and civil and criminal penalties may be impose on me for false or
              fraudulent statements or claims or for withholding information to get benefits. I
              understand the requirements set forth in Booklet UB-10.

       12.    The USRRB Booklet UB-10, provides, in pertinent part, as follows:

              To receive unemployment benefits you must:

              Be unemployed and received no wages, salaries, and military reservist pay, pay for
              time lost, vacation pay . . . . Under certain conditions, part-time work does not affect
              entitlement to benefits. However, you must report all full-time and part-time work
              you perform to the RRB on each claim for benefits you file. The RRB will
              determine whether your pay is “subsidiary reimbursement” and whether benefits
              are payable for days on which you worked part-time [Page 3, Eligibility
              Requirements] . . .

              False or Fraudulent Claim -- You will be disqualified for both Unemployment
              and sickness benefits for 75 days if you make a false or fraudulent statement or
              claim in order to receive benefits. You may also be subject to fine and
              imprisonment. [Page 5, Disqualifications] . . .

              Subsidiary Reimbursement is defined as – Earnings of not more than $15.00 a
              day from work which is substantially less than full-time and not consistent with the
              holding of normal full-time employment.

       USRRB Booklet UB-10.

       13.    USRRB determined that Defendant Bowman was eligible for UI Benefits and

accepted his claim.

       14.    In order to receive UI Benefits, Defendant Bowman was required to submit a

USRRB Form UI-3, Claim for Unemployment Benefits, to USRRB every two weeks. Form UI-3

required Defendant Bowman to indicate whether he was employed or unemployed for each day in

the two-week claim period. The Form UI-3 included separate questions asking whether Defendant



                                                 3

             Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 3 of 11
Bowman had worked for a non-railroad employer since his last day of railroad work or whether

he had worked for any person or company on any day claimed. Finally, the Form UI-3 required

Defendant Bowman to certify that the information on the form was true, correct, and complete.

       15.    On October 30, 2017 Defendant Bowman executed a USRRB form UI-35, field

Office Record of Claimant Interview. Under section 6, question 9, Defendant Bowman certified

that he was given a copy of booklet UB-10. Defendant Bowman also signed USRRB Form UI-

35c, Claimant’s Certification and Authorization Under the Railroad Unemployment Insurance Act,

in which Defendant Bowman certified that: “Each time I register for benefits, I will report on my

claim any PAYMENTS I receive, including, but not limited to: 1. Wages or vacation pay from

any railroad or nonrailroad employment of any kind, including part-time and self-employment . .

. .” Subsequently, Defendant Bowman applied for and received USRRB UI Benefits claiming he

was unemployed and certifying that he was not receiving any other income.

       16.    While receiving USRRB UI Benefits and without informing USRRB, Defendant

Bowman, on April 30, 2018, began working for American Roller Bearing (“ARB”) Company and

continued working there through December 31, 2018.

       17.    ARB Company records reflect that Defendant Bowman worked the following

periods of time, for the stated number of hours, and received gross pay from ARB Company:

                                     Regular       Overtime
                                      Hours         Hours         Holiday
             Period Worked           Worked        Worked          Pay           Gross Pay
             4/30/18-5/13/18      80.00                                             $1,160.00

             5/14/19-5/27/18      80.00                                              $1,160.00

             5/28/18-6/10/18      72.00                                              $1,044.00

             6/11/18-6/24/18      76.00                        $25.00                $1,127.00
                                                               bonus



                                               4

             Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 4 of 11
                       Regular       Overtime
                        Hours          Hours    Holiday
Period Worked          Worked         Worked       Pay       Gross Pay
6/25/18-7/8/18      72.00            1.25     8.00              $1,187.19

6/25/18- 7/8/18                               $89.82               $89.82
                                              bonus
7/9/18-7/22/18      80.00            .25                        $1,165.44

7/23/18-8/5/18      68.50            .75      8.00              $1,125.56

8/6/18-8/19/18      72.25            4.75                       $1,175.94

8/20/18-9/2/18      80.00            17.25                      $1,535.19

9/3/18-9/16/18      72.00            13.75    8.00              $1,459.06

9/17/18-9/30/18     76.00            22.50    4.00              $1,649.38

10/1/18-10/14/18    80.00            14.50                      $1,582.21

10/15/18-10/28/18   80.00            22.25                      $1,762.98

10/29/18-11/11/18   80.00            16.50                      $1,628.86

11/12/18-11/25/18   64.00            13.25    23.75             $1,733.83

11/26/18-12/9/18-   80.00            13.25                      $1,553.06

12/10/18-12/23/18   80.00            12.50                      $1,659.31

12/10/18-12/23/18                             $200.00             $200.00
                                              bonus
12/24/18-1/6/19     48.00            10.75    34.75
                                              holiday/          $1,655.00
                                              vacation and
                                              $64.13 addtl
12/24/18-1/6/19                               $270.97             $270.97
                                              bonus
Totals:             1,340.75         162.25   78.5 hours
                                              &
                                                               $25,924.80
                                              $624.92
                                              bonus pay



                                 5

Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 5 of 11
       18.      During the time that Defendant Bowman was employed full-time at ARB

Company, Defendant Bowman on twenty (20) separate occasions signed and electronically

submitted Form UI-3 to USRRB seeking UI Benefits claiming he was unemployed as reflected in

the chart below:

       Date            Period Claimed for           Income Claimed   Amount Paid
     Submitted           Unemployment                   Amount        by USRRB
                                                                             $336.24
     5/7/18         4/24/18 through 5/7/18                   $0.00            $67.25
     5/21/18        5/8/18 through 5/21/18                   $0.00           $672.48
     6/4/18         5/22/18 through 6/4/18                   $0.00           $672.48
     6/22/18        6/5/18 through 6/18/18                   $0.00           $672.48
     7/12/18        6/19/18 through 7/2/18                   $0.00           $672.48
     7/26/18        7/3/18 through 7/16/18                   $0.00           $677.15
     8/10/18        7/17/18 through 7/30/18                  $0.00           $719.18
     8/25/18        7/31/18 through 8/13/18                  $0.00           $287.67
     8/30/18        8/9/18 through 8/22/18                   $0.00           $503.43
     9/19/18        8/14/18 through 8/27/18                  $0.00           $575.34
     9/19/18        8/28/18 through 9/10/18                  $0.00           $719.18
     9/20/18        8/23/18 through 9/5/18                   $0.00             $0.00
     10/17/18       9/11/18 through 9/24/18                  $0.00           $719.18
     11/9/18        9/25/18 through 10/8/18                  $0.00           $720.42
     11/9/18        10/9/18 through 10/22/18                 $0.00           $722.26
     11/29/18       10/23/18 through 11/5/18                 $0.00           $722.26
     11/29/18       11/6/18 through 11/19/18                 $0.00           $722.26
     12/27/18       11/20/18 through 12/3/18                 $0.00           $722.26
     1/23/18        12/4/18 through 12/17/18                 $0.00           $722.26
     1/23/18        12/18/18 through 12/31/18                $0.00           $722.26
     Total:                                                  $0.00        $12,348.52


       19.      Each of the aforementioned twenty (20) Form UI-3 included certifications by

Defendant Bowman that he had not worked for a non-railroad employer since his last day of

railroad work and he had not worked for any person or company on any day claimed. On each of




                                                6

             Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 6 of 11
the twenty (20) Form UI-3 Defendant Bowman certified that the information on the form was true,

correct, and complete, when it was actually false and Defendant Bowman knew it was false.

       20.     During the time that Defendant Bowman received $12,348.52 in UI Benefits from

the USRRB he also received $25,924.80 in compensation from ARB Company. During this time,

Defendant Bowman did not inform USRRB that he was employed by ARB Company as he was

required by USRRB Booklet UB-10, Form UI-3, and law to do. To the contrary, he made false

statements denying his ARB Company employment.

       21.     Had USRRB known that Defendant Bowman’s statements were false, it would not

have distributed UI Benefits to Defendant Bowman.

       22.     Defendant Bowman wrongfully claimed and received $12,348.52 in UI Benefits

from USRRB to which he was not entitled.

       23.     Defendant Bowman converted the $12,348.52 in UI Benefits to his own personal

use.

                                 FIRST CLAIM FOR RELIEF
                                 Violation of the False Claims Act

       24.     The United States incorporates by reference and re-alleges herein the allegations

set forth in paragraphs 1 to 23 above as if set forth fully herein.

       25.     This is a claim against Defendant Bowman for damages and civil penalties under

the False Claims Act, 31 U.S.C. ¶ 3729(a)(1), later amended by the Fraud Enforcement and

Recovery Act of 2009 (“FERA”), P.L. 111-21, for knowingly presenting or causing to present

false or fraudulent claims to the United States.

       26.     By the acts described above, Defendant Bowman has presented or caused to be

presented claims for payment to the United States knowing such claims were false, fictitious, or




                                                   7

             Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 7 of 11
fraudulent, and/or with reckless disregard or deliberate ignorance of the truth or falsity of the

claims.

           27.    Each of the twenty (20) Form UI-3 signed and submitted by Defendant Bowman

for the benefit periods during which he was actually employed constitutes a false claim.

           28.    The United States sustained damages as a result of Defendant Bowman’s false,

fictitious, or fraudulent claims.

           29.    By virtue of the false, fraudulent, and fictitious claims presented or caused to be

presented by Defendant Bowman, the United States is entitled to three times the amount by which

it was damaged, or $37,045.56, plus a civil penalty as authorized by law of not less than

approximately $11,181.00 and not more than approximately $22,363.00 for each of the twenty

(20) false claims presented.

                                    SECOND CLAIM FOR RELIEF
                                      Payment by Mistake of Fact

           30.    The United States incorporates by reference and re-alleges herein the allegations

set forth in paragraphs 1 to 29 as if set forth herein.

           31.    This is a claim for recovery of moneys paid to Defendant Bowman under mistake

of fact.

           32.    Defendant Bowman received $12,348.52 in USRRB UI Benefits while he was

employed by and receiving compensation from ARB Company.

           33.    Defendant Bowman false, fraudulent, and fictitious claims asserting that he was

unemployed during this period were material in that the United States would not have paid the

$12,348.52 in USRRB UI Benefits if it had known he was employed by ARB Company.

           34.    Defendant Bowman false, fraudulent, and fictitious claims asserting that he was

unemployed during this period caused the USRRC to pay $12,348.52 in USRRB UI Benefits to


                                                   8

                 Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 8 of 11
which defendant Bowman was not entitled.            Had USRRB known of Defendant Bowman’s

employment with ARB Company, USRRB would have terminated Defendant Bowman’s

unemployment insurance benefits on the grounds that he was not eligible for such benefits.

            35.    Because of this mistake, Defendant Bowman received monies to which he was not

entitled.

            36.    By reason of the overpayments described above, the United States is entitled to

damages in the amount of $12,348.52.

                                    THIRD CAUSE OF ACTION
                                    Unjust Enrichment/Restitution

        37.        The United States incorporates by reference and re-alleges herein the allegations

set forth in paragraphs 1 to 36 as if set forth herein.

        38.        Defendant Bowman wrongfully received and accepted $12,348.52 in USRRB

unemployment insurance benefits.

        39.        Defendant Bowman was unjustly enriched to the detriment of the United States

with respect to payments totaling $12,348.52 in USRRB unemployment insurance benefits that

the United States paid to Defendant Bowman.

        40.        These are monies that Defendant Bowman in good conscience should not be

allowed to retain.

        41.        By reason of the overpayments described above, the United States is entitled to

recover $12,348.52.

                                   FOURTH CAUSE OF ACTION
                                          Conversion

        42.        The United States incorporates by reference and re-alleges herein the allegations

set forth in paragraphs 1 to 41 as if set forth herein.



                                                   9

                  Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 9 of 11
       43.     Defendant Bowman wrongfully received and accepted $12,348.52 in USRRB

unemployment insurance benefits.

       44.     Defendant Bowman made the unauthorized assumption and exercise of ownership

over $12,348.52 in USRRB unemployment benefits belonging to the United States by converting

it to his own benefit to the exclusion of the United States’ rights.

       45.     Defendant Bowman was not authorized the $12,348.52 and by accepting payment,

continuing to certify his entitlement to such payments, and other actions he assumed and exercised

unauthorized ownership of the $12,348.52 USRRB unemployment benefits to which he had no

lawful claim. He did so by converting the property of the United States to his own personal use,

thereby altering its condition and/or excluding the United States to moneys rightfully belonging to

the United States.

       46.     By reason of the overpayments described above, the United States is entitled to

recover $12,348.52 in USRRB unemployment insurance benefits.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States prays for relief as follows:

       1.      On the First Claim for Relief (Violation of the False Claims Act), judgment against

Defendant Bowman in treble the amount of damages to the United States, or $37,045.56, plus civil

penalties as are allowable by law of not less than approximately $11,181.00 and not more than

approximately $22,363.00 for each of the twenty (20) false claims presented.

       2.      On the Second Claim for Relief (Payment by Mistake of Fact), judgment against

Defendant Bowman in the amount of $12,348.52, plus pre-judgment interest, costs, and other

appropriate relief.




                                                  10

             Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 10 of 11
          3.     On the Third Claim for Relief (Unjust Enrichment), judgment against Defendant

Bowman in the amount of $12,348.52, plus pre-judgment interest, costs, and other appropriate

relief.

          4.     On the Fourth Claim for Relief (Conversion), judgment against Defendant Bowman

in the amount of $12,348.52, plus pre-judgment interest, costs, and other appropriate relief.

          5.     All other legal and equitable relief that the Court finds to be just and proper.

          Respectfully submitted this 29th day of October, 2020.


                                                R. ANDREW MURRAY
                                                UNITED STATES ATTORNEY

                                                s/Gill P. Beck
                                                GILL P. BECK
                                                ASSISTANT UNITED STATES ATTORNEY
                                                CHIEF, CIVIL DIVISION
                                                State Bar No. 13175
                                                Room 233, U.S. Courthouse
                                                100 Otis Street
                                                Asheville, North Carolina 28801
                                                (828) 271-4661
                                                gill.beck@usdoj.gov




                                                   11

               Case 5:20-cv-00177 Document 1 Filed 10/29/20 Page 11 of 11
